     Case 1:19-cv-01612-NONE-JLT Document 19 Filed 12/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 KAREEM HOWELL,                                   No. 1:19-cv-1612-NONE-JLT (PC)

12                  Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATIONS TO DISMISS NON-
13                  v.                              COGNIZABLE CLAIMS AND DEFENDANTS

14 N. DIAZ, et al.,                                 (Doc. No. 14)

15                  Defendants.                     CASE TO REMAIN OPEN

16

17

18         Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19 under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On October 15, 2020, the magistrate judge filed findings and recommendations,

22 recommending that certain claims be permitted to proceed, while others be dismissed for failure

23 to state a claim. (Doc. No. 14.) The findings and recommendations were served on plaintiff and

24 contained notice to plaintiff that any objections to the findings and recommendations were to be

25 filed within fourteen days. Plaintiff did not file objections; rather, he previously indicated his

26 desire to proceed with the complaint as screened and as set forth in the findings and

27 recommendations. (Doc. No. 13.)

28 /////



                                                      1
     Case 1:19-cv-01612-NONE-JLT Document 19 Filed 12/10/20 Page 2 of 2

 1            The court has reviewed the file and finds the findings and recommendations to be
                                                                  1
 2 supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 3 ORDERED that:

 4            1. The findings and recommendations filed October 15, 2020 (Doc. 14), are adopted in

 5 full;

 6            2. This action shall proceed on the following claims: (1) a First Amendment retaliation

 7 claim against Correctional Officer (“CO”) Diaz, CO Garcia, CO Linon, and CO Ceballos; (2) a

 8 First Amendment mail mishandling claim against CO Diaz; (3) an Eighth Amendment

 9 excessive force claim against CO Garcia and CO Ceballos; and (4) an Eighth Amendment

10 medical indifference claim against CO Ceballos; and

11            3. This case is referred back to the magistrate judge for further proceedings consistent

12 with this order.

13
     IT IS SO ORDERED.
14

15        Dated:    December 10, 2020
                                                               UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27
      1
       Although this case was stayed for 90 days so that the parties could pursue alternative dispute resolution, Doc. No.
28    18, the stay order assumes adoption of the findings and recommendations and therefore cannot be read to bar the
      court from acting on the findings and recommendations.

                                                              2
